AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                        FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                           CASEY B.,

                                                                     )
                                                                                                               Oct 03, 2018
                             Plaintiff                               )                                             SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 1:17-CV-3084-FVS
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 12) is DENIED. Defendant's Motion for Summary Judgment (ECF
u
              No. 13) is GRANTED. Judgment is entered in favor of Defendant.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Fred Van Sickle                                              on an Report and Recommendation
      (ECF No.17) to Deny Plaintiff's Motion for Summary Judgment (ECF No. 12) and to Grant Defendant's Motion
      for Summary Judgment (13).

Date: October 3, 2018                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
